Per Curiam.
Respondent was admitted to the Bar, in the First Judicial Department, on December 5,1955. On November 6,1970, in Supreme Court, New York County, he pleaded guilty to the crime of perjury in the third degree, a misdemeanor, to cover an indictment charging him with false swearing before a Grand Jury investigating into the possible illegal activities of James Marcus, Herbert Itkin and others. He was sentenced to an unconditional discharge.
The Referee’s conclusion that the evidence established the charge of professional misconduct is supported by the record and his report is confirmed. The Referee reported: “ In the lapse of time — six years having now gone by since the event of *455respondent’s appearance before the Grand Jury; in the tragic consequence of Ms error; in Ms past distinguished and unblemished career, and in the likelihood that misconduct as a lawyer will not again mar his professional career, we see moving grounds for mitigation of the penalty which ordinarily would be called for by reason of a conviction for perjury
We might also note that there is no indication that the respondent profited from the moneys which were turned over to others. However, despite this fact, were it not for the mitigating circumstances evident in the record, we would disbar the respondent. The findings and the recommendation of the Referee are based upon a first hand opportunity to make his own observations and judgment on the content and character of the testimony before him and due weight should be given to his recommendation. Therefore, we have determined that the respondent be suspended from practice for a period of three years and until the further order of this court.
Stevens, P. J., Nunez, Lane, Steuer and Capozzoli, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three years, effective December 10,1973.